Citation Nr: 0935390	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the left hip.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from January 2001 to 
May 2001 and from January 2005 to July 2006.  He is an 
Operation Enduring Freedom/Operation Iraqi Freedom Veteran.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Providence, Rhode Island.

In the November 2006 rating action, the RO granted service 
connection for headaches and assigned a noncompensable 
disability evaluation, effective from July 17, 2006.  The RO 
also granted service connection for tinnitus and assigned a 
10 percent disability rating, effective from July 17, 2006.  
In that same rating action, the RO denied service connection 
for a low back disability, a left leg disability, a left hip 
disability, and bilateral hearing loss.  In December 2006, 
the Veteran filed a notice of disagreement (NOD) and stated 
that he disagreed with the evaluation assigned to his 
service-connected headaches.  In the NOD, he also reported 
that he disagreed with the RO's decision to deny his claims 
for service connection for a low back disability, a left leg 
disability, and a left hip disability.  A statement of the 
case was issued in September 2007, and the Veteran submitted 
a substantive appeal (VA Form 9) in October 2007.     

In a supplemental statement of the case (SSOC), the RO 
increased the disability rating for the Veteran's service-
connected headaches from noncompensable to 10 percent 
disabling, effective from July 17, 2006.  

By an August 2008 rating action, the RO granted service 
connection for lumbar spine degenerative joint disease and 
disc herniation, with left L5 radiculopathy, claimed as a low 
back disability and a left leg disability.  The RO assigned a 
10 percent disability rating for the Veteran's service-
connected low back disability with left L5 radiculopathy, 
effective from July 17, 2006.  In regard to whether a 
separate compensable rating was warranted for the Veteran's 
left L5 radiculopathy, the RO noted that although the 
evidence of record showed that the Veteran had been diagnosed 
with chronic low back pain with left L5 radiculopathy, a 
recent electromyography (EMG) study showed no 
electrophysiologic evidence of left lower extremity 
radiculopathy or other peripheral neuropathy.  Thus, since 
there was no conclusive evidence of sensory loss or 
functional impairment due to left L5 radiculopathy, a 
noncompensable evaluation was assigned.  The Veteran has not 
disagreed with the ratings or effective dates assigned for 
the low back disability with left L5 radiculopathy.  
Therefore, the issues of entitlement to service connection 
for a low back disability and a left leg disability are no 
longer in appellate status.  Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).    

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A copy of the 
transcript of that hearing is of record.  At the May 2009 
Travel Board hearing, the Veteran withdrew from appellate 
consideration the issue of entitlement to an initial rating 
in excess of 10 percent for service-connected headaches.  

In an October 2008 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder, also claimed as sleep disturbance.  There is 
no indication from the information of record that the Veteran 
has filed an NOD.  Accordingly, this issue is not before the 
Board for appellate consideration.


FINDINGS OF FACT

The Veteran's service treatment records reflect that he 
sustained a left hip injury in February 2006 and was treated 
shortly thereafter for an abrasion and mild trochanter 
bursitis, a July 2008 VA examination of the Veteran's left 
hip was normal; the medical evidence fails to reveal a 
current diagnosis of a left hip disability, to include 
residuals of a left hip injury.    



CONCLUSION OF LAW

Service connection for residuals of an injury to the left hip 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 8 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2006 and August 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2006 and August 2008 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the July 2006 and August 2008 letters 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July 2006, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in August 2008.  Despite any timing 
deficiency, the Board finds no prejudice to the Veteran 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)(where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for the residuals of an injury to the left hip, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.          

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in August 2006 and July 2008 which were thorough 
in nature and addressed the pertinent question of whether the 
Veteran had current residuals of a left hip injury.  The 
evidence of record shows that in February 2006, while the 
Veteran was in the military, he injured his left hip in a 
humvee accident and was diagnosed with an abrasion to the 
left lateral hip.  In the Veteran's August 2006 VA 
examination, an x-ray of the Veteran's left hip was reported 
to be negative.  While the examiner noted that the Veteran 
was experiencing very mild trochanter bursitis related to his 
in-service accident, upon the most recent VA examination in 
July 2008, the examiner specifically concluded that the 
examination of the Veteran's left hip was normal with no 
functional impairment elicited.  Thus, the Veteran's bursitis 
apparently resolved with no residual disability.  Under these 
circumstances, there is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).


III.  Factual Background

The service treatment records from the Veteran's second 
period of service, from January 2005 to July 2006, show that 
in February 2006, the Veteran was in a motor vehicle 
accident.  Specifically, he was riding in a humvee when it 
hit a ditch causing the Veteran to bounce and hit his left 
hip on a bar.  Following the injury, the Veteran was treated 
for complaints of numbness running down the back of his left 
thigh.  The physical examination showed that the Veteran had 
an abrasion to his left lateral hip that was tender.  The 
assessment was of an abrasion to the left lateral hip.  In 
March 2006, the Veteran was treated for complaints of pain 
his left hip and lower back.  According to the Veteran, the 
pain from the lower back radiated down his left leg to the 
back of his knee.  The physical examination showed that the 
Veteran had discoloration and minor swelling on his hip 
flexor area.  Straight leg raising test was negative.  Test 
for radiating pain was also negative.  The assessment was of 
a possible bone contusion.  The Veteran was told to take 
Motrin and use heat packs.  In June 2006, the Veteran 
underwent a post-deployment examination.  At that time, it 
was noted that in February 2006, the Veteran was involved in 
a vehicle accident and injured his left hip.  At the time of 
the accident, he was shown to have ecchymosis (bruise, 
discoloration) of the left hip.  Following a physical 
examination, the Veteran's lower extremities were clinically 
evaluated as "normal" and the Veteran was cleared post-
deployment.      

In June 2006, the Veteran filed a claim of entitlement to 
service connection for the residuals of an injury to the left 
hip.     

A VA examination was conducted in August 2006.  At that time, 
the Veteran stated that in February 2006, while he was 
stationed in Iraq, he was a gunner in a humvee when the 
vehicle went into a ditch and his body was thrown forward 
which caused his left hip to hit a long pin.  According to 
the Veteran, he subsequently experienced some numbness down 
the back of his left thigh and pain into his low back.  At 
present, he still had some discomfort in his left hip.  The 
Veteran rated the severity of the pain as a three or four on 
a scale from one to 10.  He noted that the pain would come 
and go, and would last for two hours at a time.  The Veteran 
denied swelling, instability, giving way, locking, and 
fatigability.  

The physical examination showed that the Veteran had an 
abrasion at the top of the trochanter of the left hip which 
measured three-quarters of an inch in diameter.  In regard to 
range of motion of the Veteran's hips, flexion was to 120 
degrees, extension was to 20 degrees, adduction was to 15 
degrees, abduction was to 30 degrees, external rotation was 
to 40 degrees, and internal rotation was to 30 degrees.  The 
examination of the Veteran's spine showed that he had pain in 
the lower part of his back which went down the left leg to 
the trochanter and then down the left leg.  Following the 
physical examination, the examiner stated that the Veteran 
had no pain or discomfort of the left hip other than minor 
discomfort on palpation over the trochanter of the left hip 
where he was struck by the bolt in the humvee, which was 
consistent with a very mild trochanter bursitis.  An x-ray of 
the Veteran's left hip was reported to be negative.  

In July 2008, the Veteran underwent a VA examination.  At 
that time, the examining physician stated that the Veteran 
walked from the waiting room to the examining room with a 
good posture, good gait, no pelvic tilt, and no limp.  He 
transferred from the chair to the examining table without any 
difficulty.  The Veteran gave a history of an in-service 
injury to his left hip when he was involved in a humvee 
accident.   The physical examination showed that the range of 
motion of the Veteran's left hip was from zero to 125 
degrees.  The Veteran could move his hip back 125 degrees 
four times, without any noted pain, weakness, fatigue, or 
lack of endurance.  Extension was to 30 degrees, adduction 
was to 25 degrees, abduction was to 45 degrees, external 
rotation was to 60 degrees, and internal rotation was to 40 
degrees.  The examiner noted that while the Veteran did 
complain of some pain, he pointed to his back and not to his 
hip.  The hip joint was not painful and pain was referred to 
the lower back.  The Veteran did not use assistive devices.  
The examiner concluded that the examination of the Veteran's 
left hip was normal with no functional impairment elicited.  
According to the examiner, on range of motion of the left 
hip, it appeared it was limited in terms of the examination 
for the back; however, there was good movement in the hip 
joint and good range of motion noted when the back was not 
being considered.     

By an August 2008 rating action, the RO granted service 
connection for lumbar spine degenerative joint disease and 
disc herniation, with left L5 radiculopathy.  At that time, 
the RO noted that the Veteran had been complaining of back 
pain and numbness in his left leg since his in-service 
vehicle accident.  The RO indicated that the recent VA and 
private medical evidence of record showed that the Veteran 
had degenerative joint disease and herniated disc of the 
lumbar spine which was related to his in-service vehicle 
accident.  The Veteran had also been diagnosed with chronic 
low back pain with left L5 radiculopathy.  Thus, service 
connection for the aforementioned low back disability, with 
left L5 radiculopathy, was granted.     

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that while he was stationed in Iraq, he injured his 
left hip in a humvee accident.  He indicated that at present, 
although he had some pain in his left hip, he primarily had 
pain in his lower back that radiated down his left leg.      


IV.  Analysis

At the outset, to the extent that the Veteran has complaints 
of pain in his low back with the pain radiating down his left 
leg, the Board notes that the Veteran is already service-
connected for lumbar spine degenerative joint disease and 
disc herniation, with left L5 radiculopathy, which 
encompasses these complaints.  The Veteran's remaining 
complaint of pain in his left hip is addressed in the 
decision below.  

In this case, the Veteran contends that during service, he 
was involved in a humvee accident and injured his left hip.  
He maintains, in essence, that following the injury, he 
developed chronic left hip pain.  According to the Veteran, 
at present, he has a left hip disability that is related to 
his in-service left hip injury.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of a left hip 
disability, to include residuals of an injury to the left 
hip.  The Board recognizes that according to the Veteran's 
service treatment records, in February 2006, while the 
Veteran was in Iraq, he was involved in a humvee accident and 
injured his left hip.  At the time of the accident, he was 
shown to have ecchymosis (bruise, discoloration), and he was 
diagnosed with an abrasion to the left lateral hip.  In 
August 2006, approximately six months after the accident, the 
Veteran underwent a VA examination.  At that time, he still 
had an abrasion at the top of the trochanter of the left hip.  
In addition, he was shown to have minor discomfort on 
palpation over the trochanter of the left hip.  The examiner 
related that pain to the Veteran's in-service accident and 
noted that it was consistent with a very mild trochanter 
bursitis.  The examiner also noted that an x-ray of the 
Veteran's left hip was negative.  

In July 2008, over two years after the Veteran's in-service 
accident, the Veteran underwent another VA examination.  At 
that time, although the Veteran had complaints of pain, he 
pointed to his back and not to his hip.  The examination 
showed that the Veteran's hip joint was not painful and pain 
was referred to the lower back.  The examiner concluded that 
the examination of the Veteran's left hip was normal with no 
functional impairment elicited.     

Although the Veteran was involved in a vehicle accident and 
injured his left hip during service, it is apparent that the 
injury was acute and transitory and relatively minor in 
nature.  While he developed a bruise on his left hip, with 
some pain, which were still apparent approximately six months 
after the in-service accident, as shown in the August 2006 VA 
examination, these symptoms eventually resolved given that 
the July 2008 VA examination was entirely normal.  Although 
the Veteran was diagnosed with very mild trochanter bursitis 
at the time of his August 2006 VA examination, it is clear 
that the bursitis resolved given that the July 2008 VA 
examination was completely negative for any left hip 
disability, to include residuals of an injury to the left 
hip.  The examiner from the July 2008 VA examination 
concluded that the examination of the Veteran's left hip was 
normal with no functional impairment elicited.  To the extent 
that the Veteran had any pain in his left hip, no underlying 
disability was diagnosed.  In regard to the left hip pain, 
the Board notes that a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the Board has also considered the Veteran's lay 
opinion that he currently has residuals of a left hip injury 
which are related to his military service, to specifically 
include his in-service left hip injury.  While the Veteran is 
competent to state that he experiences pain in the left hip, 
the record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide a medical diagnosis of an 
underlying disease productive of left hip pain, or to provide 
a medical nexus opinion.  It is now well established that a 
lay person such as the Veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders and his opinion that he currently has a left hip 
disability is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In light of the above, the Board finds that there is no 
medical evidence of record showing a current diagnosis of a 
left hip disability, to include residuals of a left hip 
injury.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for the residuals of an injury to the left hip.  
Accordingly, service connection for this disorder must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of an 
injury to the left hip is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


